Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered March 20, 1990, convicting him of assault in the second degree and endangering the welfare of a child (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*853The sentence was not excessive (see, People v Kazepis, 101 AD2d 816). We have considered the defendant’s contentions in his supplemental pro se brief and find them to be without merit. Mangano, P. J., Bracken, Harwood, Rosenblatt and Ritter, JJ., concur.